Citation Nr: 1127401	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 10 percent rating for the service-connected anxiety disorder and depression.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran and his representative contend that the Veteran's service-connected anxiety disorder and depression is worse than the current evaluation contemplates and that a higher rating should be assigned.  

In March 2008, the Veteran underwent a VA examination for his claim on appeal.  He reported that he is married, attends college, is independent in all activities, and has episodes of panic attacks accompanied with heartburn.  He currently takes Paxil which helps to improve his mood, anxiety, and sleep from six to now eight hours per night.  However, he also noted that he worries about everything, specifically with regard to losing his funding if his grade point average does not improve or that he might get in an automobile accident.  The Veteran denied crying spells, acute changes in appetite or libido, suicidal or homicidal ideation, anhedonia, and any problems with energy.  Following the examination, the examiner noted that the Veteran was casually dressed, alert, and future oriented.  The Veteran's speech was within normal limits, thought process was logical, sequential, and goal directed, affect was unrestricted and within full range, mood was "pretty happy and calm since the medication" and he does not flip out as much.  There was also no evidence of difficulty with attention, concentration, or inappropriate behaviors.  The examiner diagnosed the Veteran with very mild generalized anxiety disorder and assigned a Global Assessment of Functioning (GAF) score of 75.      

In January 2009, the Veteran underwent a second VA examination in connection with his claim on appeal.  The Veteran reported that he regularly attends classes, consumes about two to four drinks of alcohol per month, and will stay home, approximately once a month, due to his heightened anxiety.  At times he "explodes" in anger, gets mad at himself, and gets angered about once a week by dreams that remind him of his difficult work conditions during military service.  Nonetheless, he reported that his medication works well and "[b]asically mellows [him] out."  The Veteran denied visual, auditory, or tactile hallucinations; however, he reported intermittent suicidal ideation yet never with an intent or plan.    

Following the January 2009 VA examination, the examiner noted the Veteran's adequate grooming and hygiene, mildly blunted affect, clear and coherent speech, rational and goal-directed thought process, response latency within normal limits, remote memory grossly intact, and irritability.  He was fully oriented and cooperative and there was no indication of any impairment in communication, difficulty with personal activities of daily living, or a formal thought disorder.  The examiner continued the Veteran's diagnosis of generalized anxiety disorder, assigned a GAF score of 75, and opined that there was no increase in severity of the Veteran's symptoms.   

In an April 2008 VA outpatient treatment record and at the January 2009 VA examination, the Veteran also reported seeing a private counselor in the community for his service-connected anxiety disorder and depression.  A January 2008 private treatment statement from Dr. J. C. indicates that the Veteran "is being seen for panic attacks with anxiety."  In addition, a December 2008 private treatment statement from Dr. L. C. provides a summary of the Veteran's therapy treatment since January 2008.  The physician noted the Veteran's history of symptoms to include sleep disturbance, chronic worry, fatigue, restlessness, difficulty concentrating, irritability, and panic disorder with agoraphobia.  The Veteran's "levels of anxiety disorder contribute significantly to [him] having difficulty academically at [school.  The Veteran] ruminates and worries about classes and exams with the end result being that he is not doing as well as he might if he were able to gain more control of his anxiety."  Dr. L. C. further noted that the Veteran has responded well to therapy and begins to make progress in reaching his goals. 

In a July 2009 substantive appeal, via a VA Form 9, the Veteran reported "my anxiety and depression [have] affected employment and relationship.  My wife and I are currently estranged.  The anxiety and depression are consuming my life."    Subsequently, the Veteran submitted a November 2010 divorce decree from his wife.     

Critically and most recently, a January 2011 VA hospital summary shows that the Veteran was hospitalized for four days in January 2011 after calling to be admitted for having suicidal ideation and plans.  While undergoing multiple physical and psychological examinations and a group session for treating and managing his anger, the Veteran reported, in pertinent part, that he quit school due to depression, addiction to Vicodin, and an inability to concentrate.  He also reported having fragmented sleep, always tired and fatigued, under financial stress, and in 2009, he was drunk and drove to a bridge to jump off onto railroad tracks, but changed his plan after the arrival of his mother and brother.  Upon admission and at discharge, the Veteran was diagnosed with adjustment disorder, mood disorder, and generalized anxiety disorder, and was assigned a GAF score of 50.   

Review of the record indicates that the Veteran's last VA examination for his service-connected anxiety disorder and depression was in January 2009.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected psychiatric disorder, and the recent evidence of record suggests that his psychiatric disorder has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Furthermore, the Board notes the private treatment statements from Dr. J. C. and Dr. L. C., as discussed above; however, the private treatment records associated with these statements are absent from the Veteran's claims file.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain any necessary authorization from the Veteran and obtain the Veteran's clinical and/or hospitalization records from Dr. J. C. in Jeannette, Pennsylvania and from Dr. L. C. of the Individuals and Couples Therapy in Greensburg, Pennsylvania from January 2008 to the present.  All efforts to obtain such records should be fully documented, and the facilities must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Obtain and associate with the claims file any outstanding records of treatment pertaining to the Veteran's service-connected anxiety disorder and depression from the VA Heinz Progressive Care Center from January 2011 to the present and from the Westmoreland VA Primary Care Center Community Based Outpatient Clinic from April 2008 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected anxiety disorder and depression.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  The examiner must also discuss the Veteran's symptoms, degree of social and industrial impairment, and include a Global Assessment Functioning (GAF) score with an explanation of what the assigned score represents.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; suspiciousness; panic attacks; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






